Opinion on Petition for Rehearing. Per Curiam. The petition for rehearing filed by the solicitors for the appellant in this case is denied. We do not desire to modify the opinion filed in the cause, but feel it our duty to place upon record our disapprobation of the statements of said petition. In the petition it is repeatedly stated that, except for one matter, as to which we directed the modification of the decree of the Chancellor below, his decree and order of July 1, 1909, was affirmed by ns pro forma. This statement is entirely unjustified. The statements of the opinion should have prevented counsel from so believing or so stating. In that opinion we said we had considered the record in the matter placed before us at length and had studied it with great care and diligence. After discussing at length the item in which the decree below was modified, we say that “In all other particulars we have determined, after diligent examination, that the Chancellor was right, or at least that there is no such preponderance of evidence on the facts or such error in his conclusions of law as to require us to disturb or to justify us in disturbing his decision.” The statute which governs our opinions says that they shall be reduced to writing and briefly give the reasons for such opinion or decision. This we have done in the opinion filed in the language indicated. The inaccuracy and impropriety of the statements and language of this petition would have justified us in striking it from the files.